Name: Commission Regulation (EC) No 1303/97 of 4 July 1997 amending Regulation (EEC) No 3567/92 as regards detailed rules for the temporary leasing of premium rights in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural structures and production;  cooperation policy
 Date Published: nan

 Avis juridique important|31997R1303Commission Regulation (EC) No 1303/97 of 4 July 1997 amending Regulation (EEC) No 3567/92 as regards detailed rules for the temporary leasing of premium rights in the sheepmeat and goatmeat sector Official Journal L 177 , 05/07/1997 P. 0007 - 0007COMMISSION REGULATION (EC) No 1303/97 of 4 July 1997 amending Regulation (EEC) No 3567/92 as regards detailed rules for the temporary leasing of premium rights in the sheepmeat and goatmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1589/96 (2), and in particular Article 5a (4) thereof,Whereas Article 6a of Commission Regulation (EC) No 3567/92 (3), as last amended by Regulation (EC) No 122/97 (4), lays down certain rules with respect to the temporary leasing of premium rights and, in particular, the obligation that a producer, over a period of five years from the first leasing, must recover all his rights for himself, for at least two consecutive years; whereas, for the sake of clarity, that provision should be amended to provide that, for each leasing period, it may not extend beyond three consecutive marketing years; whereas, to that end, that amendment should not permit a leasing period extending beyond three consecutive years during the change over from the old to the new rules, while guaranteeing that the rights acquired previously by producers are maintained;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat,HAS ADOPTED THIS REGULATION:Article 1 The first subparagraph of Article 6a (3) of Regulation (EEC) No 3567/92 is hereby replaced by the following:'3. Temporary leasing shall only be in respect of whole marketing years and shall involve at least the minimum number of animals provided for in Article 7 (1). At the end of each period of temporary leasing which may not exceed three consecutive marketing years, a producer, except in the event of a transfer of rights, shall recover all his rights for himself, for at least two consecutive years. If the producer does not avail himself of at least 70 % of his rights during each of the two marketing years, the Member State shall, except in duly justified exceptional cases, retain and transfer annually to the national reserve that part of the rights not used by the producer.`Article 2 1. Where the period of temporary leasing referred to in the first subparagraph of Article 6a (3) of Regulation (EEC) No 3567/92 started in 1996 and continued in 1997, or started in 1997, the leasing period to be taken into account for the application of the rule referred to in Article 1 shall be counted from the start of said leasing.2. However, paragraph 1 shall not apply to temporary leasing contracts providing for leasing drawn up in accordance with the arrangements applicable in 1997 and notified to the competent authorities before 13 June 1997.Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the 1998 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 25.(3) OJ No L 362, 11. 12. 1992, p. 41.(4) OJ No L 22, 24. 1. 1997, p. 18.